Dismissed and Memorandum Opinion filed August 24, 2006







Dismissed
and Memorandum Opinion filed August 24, 2006.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00688-CV
____________
 
STEPHEN E. HORNE, Individually and
as Assignee of DALE D. BOUTORWICK, Appellants
 
V.
 
COLE NORMAN, Individually and d/b/a
NORMAN RACING STABLE, Appellees
 

 
On Appeal from the 270th District Court
Harris County, Texas
Trial Court Cause No. 03-70167
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed May 8, 2006.  On August 16, 2006, the parties
filed a joint agreed motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is
granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed August
24, 2006.
Panel consists of Chief Justice Hedges and Justices Seymore and Guzman.